UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6498



WILLIAM MCGHEE,

                                             Plaintiff - Appellant,

          versus


STOUT, Correctional Officer; WYNN WILLIAMS;
ANDERSON, Correctional Officer; FERGUSON,
Correctional Officer; JOHN DOE, I; JOHN DOE,
II; JOHN DOE, III; D. TAYLOR, Correctional
Officer; MR. HENSLEY, Hearing Officer; STANLEY
YOUNG,   Warden;  MOSCO   WYNN,   Correctional
Officer,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-03-426-7-JLK)


Submitted: November 22, 2005              Decided:   December 2, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William McGhee, Appellant Pro Se.     William W. Muse, Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           William   McGhee     appeals    the   district     court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000) for failure to state a claim.                 We have

reviewed   the   record   and   find   that   this   appeal   is   frivolous.

Accordingly, we dismiss the appeal on the reasoning of the district

court. See McGhee v. Stout, No. CA-03-426-7-JLK (W.D. Va. Jan. 13,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    DISMISSED




                                   - 2 -